


110 HR 6827 IH: Enable Divestment from Sudan and Iran

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6827
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Sherman (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Berman,
			 Ms. Berkley,
			 Mrs. Jones of Ohio,
			 Mr. Davis of Alabama,
			 Mr. Kirk, Mr. Perlmutter, Mr.
			 Burton of Indiana, Mr. Campbell of
			 California, and Mr. Engel)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  rollover of gain from divesting certain qualified securities of business
		  entities engaged in Iran or Sudan discouraged activities.
	
	
		1.Short titleThis Act may be cited as the
			 Enable Divestment from Sudan and Iran
			 Act of 2008.
		2.Rollover of gain from
			 divesting certain qualified securities of business entities engaged in
			 discouraged activities in Iran or Sudan
			(a)In
			 generalPart III of
			 subchapter O of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 common nontaxable exchanges) is amended by adding at the end the following new
			 section:
				
					1046.Rollover of
				gain from divesting certain qualified securities of business entities engaged
				in discouraged activities in Iran or Sudan
						(a)Nonrecognition of
				gain
							(1)In
				generalIn the case of any sale of any qualified security held by
				a taxpayer with respect to which such taxpayer elects the application of this
				section, in any business entity that is engaged in an Iran discouraged activity
				or a Sudan discouraged activity, gain from such sale shall be recognized only
				to the extent that the amount realized on such sale exceeds—
								(A)the cost of any
				qualified replacement property purchased by the taxpayer during the 30-day
				period beginning on the date of such sale, reduced by
								(B)any portion of
				such cost previously taken into account under this section.
								(2)Exception for
				ordinary income gainThis section shall not apply to any gain
				which is treated as ordinary income for purposes of this title.
							(3)Exception where
				taxpayer owns controlling interest in the business entity
								(A)In
				generalParagraph (1) shall not apply to any sale if, immediately
				before such sale, the taxpayer owns a controlling interest in the business
				entity that is engaged in an Iran discouraged activity or a Sudan discouraged
				activity.
								(B)Controlling
				interestFor purposes of subparagraph (A), the term
				controlling interest means direct or indirect ownership of at
				least 50 percent of the total voting power and value of all classes of stock of
				a corporation. For purposes of the preceding sentence, the rules of paragraphs
				(1) and (5) of section 267(c) shall apply.
								(C)Aggregation
				ruleFor purposes of this paragraph, all members of the same
				controlled group of corporations (within the meaning of section 267(f)) and all
				persons under common control (within the meaning of section 52(b) but
				determined by treating an interest of more than 50 percent as a controlling
				interest) shall be treated as 1 person.
								(b)Definitions and
				special rules relating to securities and replacement propertyFor purposes of this section—
							(1)Qualified
				security
								(A)In
				generalThe term qualified security means any
				security held by a taxpayer in any business entity that is engaged in an Iran
				discouraged activity or a Sudan discouraged activity.
								(B)ExceptionSuch
				term shall not include any security purchased or otherwise acquired after the
				date of the enactment of this section which, at the time of such purchase or
				acquisition, was issued by a business entity then engaged in an Iran
				discouraged activity or a Sudan discouraged activity.
								(C)Security
				definedThe term
				security has the meaning given such term by section
				165(g)(2).
								(2)Qualified
				replacement property
								(A)In
				generalThe term qualified replacement property
				means any security of a business entity that, on the date of purchase by the
				taxpayer—
									(i)is not engaged in an Iran discouraged
				activity or a Sudan discouraged activity on such date,
									(ii)is not a member of an expanded affiliated
				group, any member of which is engaged in an Iran discouraged activity or a
				Sudan discouraged activity on such date, and
									(iii)meets the
				requirements of subparagraph (B).
									(B)Replacement
				propertyProperty meets the requirements of this paragraph if,
				with respect to the sale of any security—
									(i)except as provided in clause (ii), in the
				case that the security is a share of stock in a corporation, the replacement
				property is a share of stock in a corporation,
									(ii)in the case that the security is a share of
				stock of a regulated investment company, real estate investment trust, hedge
				fund, investment partnership, or similar business entity, the replacement
				property is a share of stock in a regulated investment company, real estate
				investment trust, hedge fund, investment partnership, or similar business
				entity,
									(iii)in the case that the security is a right to
				subscribe for, or to receive, a share of stock in a corporation, the
				replacement property is a right to subscribe for, or to receive, a share of
				stock in a corporation, and
									(iv)in the case that the security is a bond,
				debenture, note, or certificate, or other evidence of indebtedness issued by a
				corporation, with interest coupons or in registered form, the replacement
				property is a bond, debenture, note, or certificate, or other evidence of
				indebtedness issued by a corporation, with interest coupons or in registered
				form.
									(C)Deemed
				investment if investing in entities engaged in discouraged
				activitiesAny regulated
				investment company, real estate investment trust, hedge fund, investment
				partnership, or similar business entity, which invests in the
				securities—
									(i)issued by a
				business entity determined to be engaging in Iran discouraged activities or
				Sudan discouraged activities, or
									(ii)issued by the
				government of Sudan or Iran or any agency thereof,
									shall
				be deemed to be a business entity engaging in Iran discouraged activities or
				Sudan discouraged activities.(D)Business
				declaration of policy
									(i)In
				generalNotwithstanding any other provision of this section, in
				the case of a business entity described in clause (iii), a security in such
				business entity shall not be treated as qualified replacement property unless
				the business entity has made the following declaration: It is our policy
				not to make investments in business entities which engage in Iran discouraged
				activities or Sudan discouraged activities as defined in section 1046 of the
				Internal Revenue Code of 1986, and to use due diligence to avoid making such
				investments. It is our policy to divest on or before December 31, 2010, from
				business entities engaged in either Iran discouraged activities or Sudan
				discouraged activities..
									(ii)Not qualified
				securityIf a business entity
				described in clause (iii) has made the declaration specified in clause (i),
				then from the time of such declaration an interest in such business entity
				shall not be treated as a qualified security.
									(iii)Business entity
				describedA business entity
				described in this clause is a regulated investment company, real estate
				investment trust, hedge fund, investment partnership, or similar business
				entity.
									(E)Expanded
				affiliated groupThe term
				expanded affiliated group means an affiliated group as defined
				in section 1504(a), determined—
									(i)by
				substituting more than 50 percent for at least 80
				percent each place it appears, and
									(ii)without regard to
				paragraphs (2) and (4) of section 1504(b).
									(F)Basis
				adjustmentsIf gain from any
				sale is not recognized by reason of subsection (a), such gain shall be applied
				to reduce (in the order acquired) the basis for determining gain or loss of any
				qualified replacement property which is purchased by the taxpayer during the
				30-day period described in subsection (a).
								(G)Holding
				periodFor purposes of
				determining the period for which the taxpayer has held qualified replacement
				property the acquisition of which resulted in the nonrecognition under
				subsection (a) of any part of the gain realized on the sale of a qualified
				security, there shall be included the period for which such qualified security
				had been held by the taxpayer.
								(3)Special rule for
				securities of certain entities
								(A)In
				generalFor any business entity described in subparagraph (C), a
				security in such business entity shall be treated as qualified replacement
				property if the business entity has made the following declaration: It
				is our policy not to make investments in any person having an investment in, or
				carrying on a trade or business (within the meaning of section 162) in or with,
				Iran and Sudan. This policy may or may not include investments concerning the
				provision of food, medicine, humanitarian services in or to Iran or Sudan or
				investments concerning marginalized areas of Sudan (as defined in section 2 of
				the Sudan Accountability and Divestment Act of 2007 (121 Stat.
				2518))..
								(B)Not qualified
				securityIf a business entity described in subparagraph (C) has
				made the declaration specified in subparagraph (A), then from the time of such
				declaration an interest in such business entity shall not be treated as a
				qualified security.
								(C)Business entity
				describedA business entity described in this subparagraph is a
				regulated investment company, real estate investment trust, hedge fund,
				investment partnership, or similar business entity.
								(D)Certain business
				entities as replacement propertyA business entity described in subparagraph
				(C) making the declaration described in subparagraph (A) may qualify as
				replacement property if it has adopted restrictions on investment in persons
				that invest in or carrying on a trade or business (within the meaning of
				section 162) in or with countries other than Iran and Sudan that are designated
				as state sponsors of terrorism under section 6(j) of the Export Administration
				Act of 1979, section 40 of the Arms Export Control Act, or section 620A of the
				Foreign Assistance Act of 1961.
								(4)Business
				entityThe term
				business entity means any corporation, limited liability
				partnership, limited liability company, or any other business entity conducting
				business activities in which the taxpayer has purchased or can purchase
				securities.
							(c)Definitions and
				rules relating to Sudan discouraged activityFor purposes of this section, the term
				Sudan discouraged activity means an investment in any business
				operation described in section 3(d) of the Sudan Accountability and Divestment
				Act of 2007 (121 Stat. 2518).
						(d)Definitions and
				rules relating to Iran discouraged activitiesFor purposes of this section—
							(1)Iran discouraged
				activityThe term Iran
				discouraged activity means—
								(A)the sale of
				munitions to the Iranian government,
								(B)loans aggregating
				more than $20 million to the Iranian government, or
								(C)investments of
				over $20 million in the Iranian energy sector.
								(2)Iranian
				governmentThe term Iranian government includes
				the government and any agency thereof.
							(3)Loan to Iranian
				governmentA loan to the Iranian government includes any sale in
				which payment is not due within 45 days of the transfer of the goods or
				services sold, and also includes any sale as to which the business entity does
				not take all reasonable action to enforce payment when due.
							(4)Investment in the
				energy sectorInvestment in the energy sector includes any
				investment with regards to nuclear facilities, gas pipelines, natural gas,
				petroleum extraction or refinery facilities, or transportation
				facilities.
							(e)Doing business
				with terrorists
							(1)In
				generalFor purposes of this section—
								(A)A business entity
				has engaged in Iran discouraged activities if it conducts business with or
				makes any charitable donation to any Iranian person designated as a terrorist
				or to any foreign terrorist organization.
								(B)A business entity has engaged in Sudan
				discouraged activities if it conducts business with or makes any charitable
				donation to any Sudanese person designated as a terrorist or to any foreign
				terrorist organization.
								(2)TerroristA
				person is designated as a terrorist for purposes of paragraph (1) if such
				person is designated or otherwise individually identified in or pursuant to an
				Executive Order which is related to terrorism and issued under the authority of
				the International Emergency Economic Powers Act or section 5 of the United
				Nations Participation Act of 1945 for the purpose of imposing on such
				organization an economic or other sanction.
							(3)Foreign
				terrorist organizationFor purposes of paragraph (1), the term
				foreign terrorist organization means an organization designated
				under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) as a
				foreign terrorist organization.
							(f)Identification of
				business entities engaging in Iran discouraged activities or Sudan discouraged
				activities
							(1)Publication of
				listFor purposes of this section, the Secretary shall publish
				and update at least every six months a list of business entities engaging in
				any Sudan discouraged activities or Iran discouraged activities, or both.
							(2)RegulationsThe
				Secretary shall issue regulations defining how a business entity shall not be
				deemed to be engaged in an Iran discouraged activity or Sudan discouraged
				activity, if—
								(A)with regard to
				activities on the date this section becomes effective, the business entity
				limits its activity to continuing existing contracts, without extension or
				expansion (except that an investment (as defined in section 14 of the Iran
				Sanctions Act of 1996) that would subject a business entity to sanctions under
				section 5 of the Iran Sanctions Act of 1996 shall be considered an Iran
				discouraged activity, notwithstanding contracts entered into prior to the
				effective date of this section), and
								(B)with regard to any
				Iran discouraged activity or Sudan discouraged activity carried on under
				contracts entered into or expanded after the effective date of this section,
				the contract was entered into at a time when the business entity did not own or
				control the subsidiary business entity, and after acquiring such ownership or
				control the business entity has not extended or expanded or renewed such
				contract.
								(3)Taxpayer
				self-helpUntil such time as
				the Secretary publishes a list of those engaging in Iran discouraged activities
				or Sudan discouraged activities or if the Secretary fails to update that list
				as required in paragraph (1), the taxpayer may determine, using his best
				knowledge and belief, which business entities engage in an Iran discouraged
				activity or a Sudan discouraged activity.
							(g)Improvement in
				the Actions of the Government of the SudanEffective on the date when the President
				certifies under a section 12 of the Sudan Accountability and Divestment Act of
				2007 (121 Stat. 2523), subsection (a) shall not apply to any Sudan discouraged
				activity after such date.
						(h)Improvement in
				the Actions of the Government of Iran
							(1)Termination of
				nonrecognition treatmentEffective on the date when the
				requirements described in paragraph (2) are met, subsection (a) shall not apply
				to any Iran discouraged activity after such date.
							(2)RequirementsThe
				requirements described in this paragraph are—
								(A)a declaration by
				the President which states that, in the opinion of the President, Iran is no
				longer engaging in efforts to develop or retain weapons of mass destruction,
				and has not developed and is not developing the capacity to enrich or reprocess
				uranium or plutonium, and
								(B)a determination by
				the Secretary of State that Iran should no longer be listed as a state sponsor
				of acts of international terrorism pursuant to section 6(j) of the Export
				Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961,
				section 40 of the Arms Export Control Act, or any other provision of
				law.
								.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter O of
			 chapter 1 of such Code is amended by adding at the end the following new
			 item:
				
					
						Sec. 1046. Rollover of gain from divesting certain qualified
				securities of business entities engaged in discouraged activities in Iran or
				Sudan.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to with
			 respect to sales of securities after the date of the enactment of this
			 Act.
			
